Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 1 of 15 PageID #: 162




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK

                                    _____________________

                                    No 18-CV-00375 (ARR) (RER)

                                    _____________________


                       LUCIO REYES HERNANDEZ AND ONIS MENDEZ,
      INDIVIDUALLY AND ON BEHALF OF ALL OTHER COLLECTIVE PERSONS SIMILARLY
                                         SITUATED,


                                                                       Plaintiffs,

                                               VS


    DELTA DELI MARKET INC. (D/B/A DELTA DELI MARKET), 1060 FLATBUSH DELI
  MARKET, INC. (D/B/A DELTA DELI MARKET), 1060 FLATBUSH SUPERMARKET CORP.
    (D/B/A DELTA DELI MARKET), AZIDEN M ALMONTESAR, MOHAMED S HADI,
                 MOHAMED N AROHANY, AND MOHAMMAD HIDE,

                                                                      Defendants.
                           _____________________________________

                              REPORT & RECOMMENDATION
                                      February 12, 2019
                           _____________________________________


                                to the Honorable Allyne R. Ross
                               United States Senior District Judge


    RAMON E. REYES, JR., U.S.M.J.:
     Plaintiffs Lucio Reyes Hernandez               collective action on January 18, 2018, to
 (“Reyes”) and Onis Mendez (“Mendez”)               recover     unpaid     wages,    overtime
 (collectively, “Plaintiffs”) commenced this        compensation and related damages under the

                                                1
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 2 of 15 PageID #: 163



 Fair Labor Standards Act of 1938 (“FLSA”),                  York (the “Deli”). (Compl. ¶ 5). Plaintiff
 29 U.S.C. § 201 et seq., and the New York                   Reyes worked at the Deli from approximately
 Labor Law (“NYLL”), NYLL §§ 190 and                         December 2011 until January 1, 2018. (Id. ¶
 650 et seq. (Docket Entry (“Dkt. No.”) 1                    16). Plaintiff Mendez worked at the Deli
 (“Compl.”) ¶ 12), against Delta Deli Market                 from approximately September 6, 2016 until
 Inc. (“Delta Deli”), 1060 Flatbush Deli                     May 10, 2017. (Id.). From January 2012 until
 Market, Inc. (“Flatbush Deli Market”), 1060                 December 2015, Reyes worked over twelve
 Flatbush Supermarket Corp. (“Flatbush                       hours a day (6:00 AM–6:20 PM), seven days
 Supermarket”) (collectively, “Corporate                     a week, earning $600 per week. (Dkt. No. 20-
 Defendants”), Aziden M. Almontesar                          10 (“Reyes Decl.”) ¶¶ 7, 11). 1 From January
 (“Almontesar”), Mohammed S. Hadi                            to December 2016, Reyes worked almost
 (“Hadi”),      Mohamed        N.      Arohany               eight hours a day (6:30 AM–2:20 PM), seven
 (“Arohany”) and Mohammad Hide (“Hide”)                      days a week, earning $550 per week. (Id. ¶¶
 (collectively, “Individual Defendants”).                    8, 12). From January 2017 until January 1,
 Before the Court is Plaintiffs’ motion for                  2018, Reyes worked almost eleven hours a
 default judgment. For the reasons set forth                 day (6:30 AM–5:20 PM) on weekdays, and
 herein, I respectfully recommend that the                   five hours a day (7:00 AM–12:00 PM) on
 Court grant in part and deny in part Plaintiffs’            weekends, earning a fixed salary of $700 per
 motion for default judgment and dismiss the                 week. (Id. ¶¶ 9, 13). Mendez worked forty-
 claims against the Individual Defendants,                   seven hours a week from September 6, 2016
 Flatbush Deli Market and Flatbush                           until approximately May 10, 2017, earning
 Supermarket.                                                $300 per week. (Dkt. No. 20-11 (“Mendez
                                                             Decl.”) ¶¶ 59, 63, 65). Defendants did not pay
                                                             Plaintiffs overtime or spread of hour
                  BACKGROUND                                 compensation during these periods. (Reyes
                                                             Decl. ¶¶ 14, 20; Mendez Decl. ¶17).
         I.       Factual Allegations                        Defendants failed to maintain accurate
     Where, as here, Defendants have                         records of the hours Plaintiffs worked or
 defaulted, the Court must accept Plaintiffs’                provide Plaintiffs with wage statements.
 well-pleaded factual allegations as true and                (Reyes Decl. ¶¶ 17–18; Mendez Decl. ¶¶ 15–
 draw all reasonable inferences in Plaintiffs’               16).
 favor. Greyhound Exhibitgroup v. E.L.U.L.                       The Corporate Defendants were all New
 Realty Corp., 973 F.2d 155, 158 (2d Cir.                    York corporations with a registered address
 1992), cert. denied, 506 U.S. 1080 (1993).                  at 1060 Flatbush Avenue, Brooklyn, New
     Plaintiffs were employed as deli workers                York 11226. (Compl. ¶¶ 19–21). These
 at 1060 Flatbush Avenue in Brooklyn, New                    entities owned and operated the Deli under


     1
         Discrepancies between the Complaint and
 Plaintiffs’ Declarations as to hours worked and wages
 paid were resolved in favor of their Declarations, as
 such evidence goes to damages as well as liability.

                                                         2
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 3 of 15 PageID #: 164



 the name “Delta Deli Market” at that address.                   answer. Plaintiffs’ process server also served
 (Id. ¶ 18). All Corporate Defendants,                           the Individual Defendants by leaving a copy
 however, were dissolved prior to                                of the Summons and Complaint with Ashraf
 commencement of this action. 2                                  Mohammed, who is noted on the affidavits of
                                                                 service as “authorized to accept service on
     Defendant Almontesar served as Chief
                                                                 behalf of” the Individual Defendants. (Dkt.
 Executive Officer of Delta Deli, and
                                                                 Nos. 5–8). None of the Individual Defendants
 Principal Executive Officer of Flatbush Deli.
                                                                 appeared or answered.
 Defendant Arohany served as Chief
 Executive Officer of Flatbush Deli.                                 On April 11, 2018, the Clerk of the Court
 According to the Complaint, Almontesar,                         noted Defendants’ default pursuant to Fed. R.
 Arohany, Hadi and Hide all possessed                            Civ. P. 55(a). (Dkt. No. 16). On May 4, 2018,
 operational    control     over     Defendant                   Plaintiffs filed a motion for default judgment.
 Corporations, had an ownership interest in                      (Dkt. No. 18). On May 9, 2018, Your Honor
 these entities, and controlled significant                      referred Plaintiffs’ motion to me for a report
 business functions. (Compl. ¶¶ 22–25). The                      and recommendation on the issues of liability
 Individual Defendants also determined                           and damages. (ECF Order dated 5/9/18).
 wages and compensation, established work
 schedules, maintained employee records, and
 had the authority to hire and fire employees.                                       DISCUSSION
 (Id.).
                                                                         I. Default Judgment Standards
          II.      Procedural History
                                                                     Rule 55 imposes “a two-step process for
     Plaintiffs filed their Complaint on                         obtaining a default judgment.” Priestley v.
 January 18, 2018. Plaintiffs’ process server                    Headminder, Inc., 647 F.3d 497, 504 (2d Cir.
 properly served the Corporate Defendants via                    2011). First, if a defendant fails to appear
 the Secretary of State. (Dkt. Nos. 9–11). See                   plaintiffs must request entry of default by the
 N.Y. BUS. CORP. LAW § 1006(a)(4).                               clerk of the court. Id. (citing Fed. R. Civ. P.
 Corporate Defendants failed to appear or                        55(a)). Second, once default is entered,

     2                                                           York State Department of State, Division of
        According to the New York State Department of
 State, Division of Corporations’ website, last visited          Corporations Corporate and Business Entity Database
 on February 1, 2019, Flatbush Supermarket was                   showing that [defendant corporation] is an inactive
 dissolved on October 10, 1996; Flatbush Deli Market             entity as of January 25, 2016.”) (footnote omitted);
 was dissolved on July 28, 2010; and Delta Deli was              Boyce v. Cycle Spectrum, Inc., No. 14-CV-1163
 dissolved on June 29, 2016. The Court may take                  (JBW) (MDG), 2015 WL 8273463, at *9 (E.D.N.Y.
 judicial notice pursuant to Rule 201 of the Federal             Dec. 8, 2015) (“The court takes judicial notice of the
 Rules of Evidence that the website for the Division of          records of the New York Secretary of State.”); see
 Corporations of the New York Secretary of State                 generally Giraldo v. Kessler, 694 F.3d 161, 164 (2d
 indicates that these entities were dissolved on the dates       Cir. 2012) (noting that the courts may take “judicial
 listed. See, e.g., Haru Holding Corp. v. Haru Hana              notice of relevant matters of public record”).
 Sushi, Inc., No. 13-CV-7705 (RWS), 2016 WL
 1070849, at *2 (S.D.N.Y. Mar. 15, 2016) (“The Court
 takes judicial notice [pursuant to Fed. R. Evid. 201] of
 the public Entity Information provided by the New
                                                             3
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 4 of 15 PageID #: 165



 plaintiffs may apply to the court for entry of         (1946); Reich v. S. New England Telecomms.
 a default judgment. Fed. R. Civ. P. 55(b)(2).          Corp., 121 F.3d 58, 66 (2d Cir.1997)).
 Upon completion of these two steps, the court
 must determine if the plaintiffs’ well-pleaded         II.    Liability of Corporate Defendants
 facts establish the defendants’ liability as a             Plaintiffs seek to impose liability on three
 matter of law. Gesualdi v. Ava Shypula                 separate Corporate Defendants—Flatbush
 Testing & Inspection, Inc., No. 13-CV-1873             Deli Market, Flatbush Deli Supermarket and
 (DRH) (GRB), 2014 WL 1399417, at *4                    Delta Deli—under the joint employer and/or
 (E.D.N.Y. Apr. 10, 2014) (citing City of N.Y.          single employer doctrines. (Compl. ¶ 28
 v. Mickalis Pawn Shop, LLC, 645 F.3d 114,              (Defendants “are associated and joint
 137 (2d Cir. 2011)). In so doing, the court            employers, act in the interest of each other
 “need not credit the plaintiff’s legal                 with respect to employees, pay employees by
 conclusions.” Priestly, 647 F.3d at 504. A             the same method, and share control over the
 default also does not establish conclusory             employees.”); ¶ 31 (“Defendants constitute a
 factual allegations, nor does it excuse any            single employer of Plaintiffs and/or similarly
 defects in the plaintiff’s pleading. See               situated individuals.”)).
 Greathouse v. JHS Sec. Inc., 784 F.3d 105,
 116 n.17 (2d Cir. 2015) (stating that a district            “[J]oint employment arises when the
 court has “discretion to investigate the basis         employee       ‘performs     work      which
 for a plaintiff’s claims before deciding               simultaneously benefits two or more
 whether to enter a judgment by default”).              employers’ and ‘one employer is acting
                                                        directly or indirectly in the interest of the
      If the complaint suffices to establish            other employer (or employers) in relation to
 liability, the court must conduct an inquiry to        the employee.’” Miguel v. Mi Bella Puebla
 establish damages to a “reasonable                     Corp., No. 16-CV-01593 (SJ) (RER), 2017
 certainty.” Credit Lyonnais Sec. (USA), Inc.           WL 4838820, at *4 (E.D.N.Y. Sept. 6, 2017)
 v. Alcantara, 183 F.3d 151, 155 (2d                    (citing Ansoumana v. Gristede’s Operating
 Cir.1999) (quoting Transatl. Marine Claims             Corp., 255 F.Supp.2d 184 (S.D.N.Y. 2003))
 Agency, Inc. v. Ace Shipping Corp., 109 F.3d           (emphasis added). Courts determine if
 105, 111 (2d Cir.1997)). Detailed affidavits           entities are joint employers based on the
 and other documentary evidence can suffice             circumstances of the whole activity viewed in
 in lieu of an evidentiary hearing. Action S.A.         light of economic reality, and may consider
 v. Marc Rich & Co., 951 F.2d 504, 508 (2d              any number of relevant factors. Zheng v.
 Cir.1991); Credit Lyonnais, 183 F.3d at                Liberty Apparel Co. Inc., 355 F.3d 61, 68–73
 155. When a defendant defaults in an action            (2d Cir. 2003) (citations and quotations
 brought under the FLSA, the plaintiff's                omitted).
 recollection and estimates of hours worked                 Under the “single integrated enterprise”
 are presumed to be correct. Chun Jie Yin v.            or “single employer” doctrine, courts may
 Kim, 2008 WL 906736, at *3 (E.D.N.Y. Apr.              treat a group of distinct but closely affiliated
 1, 2008) (citing Anderson v. Mt. Clemens               entities as a single employer for FLSA
 Pottery Co.,328 U.S. 680, 687–88                       purposes. See Juarez v. 449 Rest., Inc., 29 F.
                                                        Supp. 3d 363, 367 (S.D.N.Y. 2014).
                                                    4
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 5 of 15 PageID #: 166



 “[S]eparate corporations under common                          against the entity Delta Deli, and only as to
 ownership and management” are a common                         Plaintiff Reyes.
 example of such a single integrated
                                                                    The entirety of Mendez’s claims accrued
 enterprise. Perez v. Westchester Foreign
                                                                from September 6, 2016, to May 10, 2017.
 Autos, Inc., No. 11-CV-6091 (ER), 2013 WL
                                                                (Id. ¶ 65). During this period all Corporate
 749497, at *7 (S.D.N.Y. Feb. 28, 2013); see
                                                                Defendants had been legally dissolved. 3
 also Chuchuca v. Creative Customs Cabinets
                                                                Mendez does not allege in the Complaint that
 Inc., No. 13-CV-2506 (RLM), 2014 WL
                                                                despite these dissolutions the Corporate
 6674582, at *6 (E.D.N.Y. Nov. 25, 2014)
                                                                Defendants continued to operate as de facto
 (“An employee may simultaneously have
                                                                corporations or otherwise operated such that
 multiple ‘employers’ for the purposes of
                                                                the doctrines of joint or single employer
 determining responsibility under the
                                                                apply. (See id. ¶¶ 58–73). Mendez also does
 FLSA”); Coley v. Vanguard Urban
                                                                not allege that the corporations that were
 Improvement Assoc., Inc., No. 12-CV-5565
                                                                predecessors of the active corporation that
 (PKC) (RER), 2016 WL 4179942, at *5
                                                                employed him, whatever its name, were alter
 (E.D.N.Y. Aug. 5, 2016) (finding a single
                                                                egos. 4 Accordingly, none of these Corporate
 enterprise existed for purposes of FLSA
                                                                Defendants could have “employed” Mendez
 liability where the entities had the same
                                                                for purposes of the FLSA or NYLL, whether
 address and owners and shared income). In
                                                                directly or as joint or single employers.
 determining whether separate entities should
                                                                Therefore, they cannot be held liable for
 be considered a single employer under this
                                                                actions that occurred subsequent to their legal
 standard, “courts consider (1) interrelation of
                                                                dissolution. N.Y. BUS. CORP. LAW § 1006(b)
 operations, (2) centralized control of labor
                                                                (“The dissolution of a corporation shall not
 relations, (3) common management, and (4)
                                                                affect … any liability incurred before such
 common ownership or financial control.”
                                                                dissolution…”) (emphasis added); Cf. J&J
 Juarez, 29 F. Supp. 3d at 367.
                                                                Sports Prods., Inc. v. James, No. 17-CV-
     Even if Plaintiffs’ factual allegations with               5359 (NGG) (ST), 2018 WL 3850731, at *4
 respect to these two theories of liability were                (E.D.N.Y. July 25, 2018) (holding that
 not wholly conclusory and sufficiently                         because the dissolved defendant corporation
 established all of the legal elements of the                   was active at the time of the infringement, the
 claims (Compl. ¶¶ 26–31), the Complaint                        defendant is subject to liability for any
 only alleges a viable theory of liability                      established violations).         Because the


     3                                                              4
                                                                       Plaintiffs do allege that the Defendant
        The Court takes judicial notice, pursuant to Rule
 201 of the Federal Rules of Evidence, that Flatbush            Corporations were alter egos of the Individual
 Supermarket was dissolved on October 10, 1996;                 Defendants (Compl. ¶ 32), but not alter egos of each
 Flatbush Deli was dissolved on July 28, 2010; and              other or other unnamed corporations. The alter ego
 Delta Deli was dissolved on June 29, 2016. See                 doctrine, therefore, does not apply.
 https://www.dos.ny.gov/corps/bus_entity_search.htm
 l.



                                                            5
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 6 of 15 PageID #: 167



 Complaint fails to name any other corporate                dismiss Reyes’s post-2016 claims without
 defendant potentially liable for the violations            prejudice. 7
 Mendez suffered, I respectfully recommend
                                                            III.       Liability of Individual Defendants
 that the motion for default judgment be
 denied as to Mendez, and all of Mendez’s                       Reyes and Mendez also seek to hold the
 claims be dismissed without prejudice. 5                   Individual Defendants liable for FLSA and
                                                            NYLL violations during the relevant periods.
     Reyes similarly errs in alleging that
                                                            For reasons related to the failure to properly
 Flatbush Supermarket and Flatbush Deli are
                                                            allege liability against the Corporate
 liable for violations of the FLSA and the
                                                            Defendants, Plaintiffs’ claims against the
 NYLL. These corporations did not employ
                                                            Individual Defendants also must be
 Reyes as joint or single employers—they
                                                            dismissed without prejudice.
 dissolved prior to his dates of employment
 and he has not sufficiently alleged how they                    As has already been established,
 could be liable for actions subsequent to their            Plaintiffs have not properly alleged that the
 dissolution. Delta Deli, however, was an                   doctrines of joint or single employer apply
 active corporation for a period of Reyes’s                 here, nor have they sufficiently alleged that,
 employment. According to the Complaint,                    with the exception of Delta Deli’s
 Delta Deli employed Reyes between                          employment of Reyes, the Corporate
 December 2011 and June 29, 2016. (Compl.                   Defendants are otherwise liable. In addition
 ¶¶ 38–40, 46). The corporation was active                  to these deficiencies, Plaintiffs have also
 during this time and, due to the default, the              failed to establish that service of process on
 Court accepts Reyes’s allegations as true.                 any Individual Defendant, even those
 The Court should hold Delta Deli liable for                affiliated with Delta Deli, was proper,
 violations occurring between January 18,                   thereby depriving the Court of personal
 2012, and June 28, 2016. 6 Therefore, I                    jurisdiction over the Individual Defendants. 8
 respectfully recommend that the Court


     5
        The statute of limitations on Mendez’s FLSA                If sufficiently pleaded, Reyes may recover
                                                                   7

 and NYLL claims has not expired. See McLaughlin v.         damages for work he performed between June 30,
 Richland Shoe Co., 486 U.S. 128, 129 (1988) (citing        2016, and January 1, 2018. See NYLL § 663(3).
 29 U.S.C. § 255(a)); Rodriguez v. Almighty Cleaning,
 Inc., 784 F.Supp.2d 114, 126 (citing NYLL § 663(3)).
 Accordingly, her claims should not be dismissed with              Plaintiffs properly effectuated service on the
                                                                   8
 prejudice.                                                 Corporate Defendants. The New York Business
                                                            Corporation Law provides that “[a] dissolved
                                                            corporation … may sue or be sued in all courts and
     6
       Reyes filed this action on January 18, 2018.         participate in actions and proceedings, whether
 (Dkt. No. 1). Accordingly, he is entitled to recover       judicial administrative, arbitrative or otherwise, in its
 damages under the FLSA and NYLL for work he                corporate name, and process may be served by or upon
 performed between January 18, 2012 and January 1,          it.” N.Y.B.C.L. § 1006(a)(4); see also Ortiz v. Green
 2018. See Lopez v. SQ Brooklyn, Inc., No. 17-CV-           Bull, Inc., No. 10-CV-3747 (ADS) (ETB), 2011 WL
 4191 (RJD) (LB), 2018 WL 6381495, at *4 (E.D.N.Y.          5553834, at *3 (E.D.N.Y. Nov. 14, 2011). A dissolved
 Dec. 3, 2018) (citing NYLL § 663(3)).

                                                        6
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 7 of 15 PageID #: 168



 Absent sufficient allegations of personal                    performs within the place to execute proper
 jurisdiction, the Court cannot enter judgment                service).
 against the Individual Defendants. Mickalis
                                                                  The problem with service here is that it
 Pawn Shop, LLC, 645 F.3d at 133 (“Before a
                                                              occurred on February 23, 2018, when all of
 court grants a motion for default judgment, it
                                                              the Corporate Defendants had been
 may first assure itself that it has personal
                                                              dissolved. 9 Beyond conclusory allegations,
 jurisdiction over the defendant.”) (internal
                                                              Plaintiffs do not indicate that any of the
 quotation marks omitted).
                                                              Individual Defendants worked at 1060
     The Federal Rules of Civil Procedure are                 Flatbush Avenue, the location of service, or
 clear; defendants must be served with process                had any other affiliation with that location or
 pursuant to Rule 4, which requires service                   the unnamed corporate entity on the date
 conforming to Rule 4 requirements or the                     service was purportedly effected. Plaintiffs
 laws of the state where the district court sits.             also do not otherwise link the person served,
 See Fed. R. Civ. P. 4(e). Here, Plaintiffs                   Ashraf Mohammed, with any of the
 attempted service on the Individual                          Individual or Corporate Defendants as of the
 Defendants at 1060 Flatbush Avenue,                          date of service. Given the dearth of
 Brooklyn, New York, the location of Delta                    information before the Court, the Court
 Deli, pursuant to the New York Civil Practice                cannot conclude that Plaintiffs properly
 Law and Rules (“C.P.L.R.”). C.P.L.R.                         served the Individual Defendants. Therefore,
 Section 308(2) permits service on “a person                  I respectfully recommend that the Court deny
 of suitable age and discretion at the actual                 the motion for default judgment against the
 place of business, dwelling place or usual                   Individual Defendants and dismiss the claims
 place of abode” of the individual defendant.                 against them without prejudice, pursuant to
 (emphasis added). New York courts have                       Fed. R. Civ. P. 4(m).
 construed an “actual place of business” of an
                                                                               IV.      Damages
 individual to include places where that
 individual regularly transacts business, or                      Unlike liability, on a motion for default
 establishments that the individual owns or                   judgment the court need not accept a
 operates. See Velez v. Vassallo, 203                         plaintiff’s allegations relating to damages.
 F.Supp.2d. 312, 325 (S.D.N.Y. 2002)                          Greyhound Exhibitgroup, Inc., 973 F.2d at
 (finding that there must be a clear                          158. It is the court’s responsibility to
 identification of the work a defendant                       establish that damages have an evidentiary


 corporation is capable of being served by substituted
 service upon the Secretary of State. N.Y. BUS. CORP.
 LAW § 1006(a)(4); see also Centennial Elevator Indus.
                                                                  9
                                                                     Personal service upon an individual shall be
 Inc., v. Ninety-Five Madison Corp., 90 A.D.3d. 689,          made by “delivering the summons within the state . . .
 690, 934 N.Y.S 2d. 483 (N.Y. App. Div. 2011). The            at the actual place of business, dwelling place or usual
 process server served the Corporate Defendants via the       place of abode of the person to be served.” C.P.L.R. §
 Secretary of State on February 21, 2018. (Dkt. Nos. 9–       308(2).
 11). Therefore, the Court has jurisdiction over the
 Corporate Defendants.

                                                          7
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 8 of 15 PageID #: 169



 basis that can be “ascertained with reasonable            conduct was prohibited[.]” Id. at 133. Under
 certainty.” Cement and Concrete Workers                   the NYLL, the statute of limitations is six
 Dist. Council Welfare Fund v. Metro                       years regardless of willfulness. N.Y. LAB.
 Foundation Contractors, Inc., 699 F.3d 230,               LAW §§ 198(3). Plaintiffs filed their
 234 (2d Cir. 2012); see Fed. R. Civ. P.                   Complaint on January 18, 2018. (Dkt. No. 1).
 55(b)(2); Cardoza v. Mango King Famers                    Because Reyes claims that Delta Deli, the
 Market Corp., No. 14-CV-3314 (SJ) (RER),                  only liable defendant, committed willful
 2015 WL 5561033, at *6 (E.D.N.Y. Sept. 1,                 violations (Compl. ¶ 83), his FLSA claims
 2015). Regardless of the evidence submitted,              accrue on January 18, 2015, and the NYLL
 the plaintiff’s recovery is limited to the                will cover Reyes’s claims for violations on
 amount and type pleaded in the Complaint.                 and after January 18, 2012. Claims accruing
 FED. R. CIV. P. 54(c) (“A default judgment                prior to January 18, 2012 are time-barred by
 must not differ in kind from, or exceed in                all applicable statutes.
 amount, what is demanded in the
                                                               A. Unpaid Compensation
 pleadings.”); see also Silge v. Merz, 510 F.3d
 157, 160 (2d Cir. 2007). Thus, a plaintiff’s                  An employee claiming damages for
 evidentiary submissions and amounts alleged               unpaid compensation bears the burden of
 in the complaint affect the court’s                       proving he was not compensated for work
 independent damages analysis.                             performed. See Anderson v. Mt. Clemens
                                                           Pottery Co., 328 U.S. 680, 686–87 (1946),
     Reyes, the only remaining plaintiff, is
                                                           superseded by statute on other grounds, 29
 entitled to recover unpaid minimum wages,
                                                           U.S.C. § 252. When an employer does not
 unpaid overtime compensation, liquidated
                                                           keep records of employees’ wages and hours,
 damages, and reasonable attorneys’ fees,
                                                           as required by law, 11 a plaintiff’s sworn
 costs and interest pursuant to 29 U.S.C.
                                                           declarations “containing information as to
 Section 216 and NYLL Section § 198(1)(a).
                                                           hours worked and rates of pay based on
 Since Reyes alleges minimum wage and
                                                           estimation and recollection,” is considered a
 overtime compensation violations under both
                                                           sufficient basis for the determination of
 the FLSA and NYLL, the statute of
                                                           damages, even if the information provided is
 limitations will dictate which law provides
                                                           general and not detailed. Herrera v. Tri-State
 damages. 10 Willful violations of the FLSA
                                                           Kitchen and Bath, Inc., No. 14-CV-1695
 are governed by a three-year statute of
                                                           (ARR) (MDG), 2015 WL 1529653, at *8
 limitations. McLaughlin v. Richland Shoe
                                                           (E.D.N.Y. Mar. 31, 2015) (finding inquest
 Co., 486 U.S. 128, 129 (1988) (citing 29
                                                           hearing unnecessary where plaintiffs
 U.S.C. § 255(a)). A violation is willful if “the
                                                           submitted sworn statements regarding their
 employer either knew or showed reckless
                                                           pay rates and hours worked); see Santillan v.
 disregard for the matter of whether its

     10
         Because both the FLSA and NYLL are
 compensatory in nature, “double recovery may result
 if damages are awarded for the same hours worked”
                                                               11
                                                                 29 U.S.C. § 211(c); see also N.Y. COMP. CODES
 under both statutes. Cardoza, 2015 WL 5561033, *6         R. & REGS. tit 12 § 142–2.6.
 (internal citations omitted).

                                                       8
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 9 of 15 PageID #: 170



 Henao, No. 10-CV-3128 (FB) (MDG), 822                         § 218(a). A plaintiff may recover under
 F.Supp.2d 284, 293 (E.D.N.Y. Sept. 30,                        whichever statute provides the highest
 2011).                                                        measure of damages. Sajvin v. Singh Farm
                                                               Corp., No. 17-CV-04032 (AMD) (RER),
     Reyes submitted a declaration describing
                                                               2018 WL 4214335 at * 6 (E.D.N.Y Aug. 13,
 his approximate dates of employment, along
                                                               2018) (internal citations omitted). Reyes was
 with his average hours worked and wages
                                                               entitled to the following minimum wage rates
 paid per week. (Reyes Decl. ¶¶ 7–13).
                                                               under state and federal law: $7.25 from
 Plaintiff’s attorney, Michael Faillace
                                                               January 18, 2012 until December 30, 2013
 (“Faillace”), also submitted a memorandum
                                                               (“Pay Period 1”); $8.00 from December 31,
 of law in conjunction with the motion,
                                                               2013 until December 30, 2014 (“Pay Period
 including damage calculations for each
                                                               2”); $8.75 from December 31, 2014 until
 claim. (Dkt. No. 13, Declaration of Michael
                                                               December 30, 2015 (“Pay Period 3”); $9.00
 Faillace (“Faillace Decl.”) ¶ 15). Therefore,
                                                               from December 31, 2015 until June 28, 2016
 Reyes has met his burden.
                                                               (“Pay Period 4”).
          1. Regular Rate
                                                                   Applying Reyes’s regular rates of $6.96
     To calculate a plaintiff’s minimum wage                   and $9.82 per hour demonstrates that Reyes
 compensation, the court must determine                        was paid below the minimum wage rate for
 plaintiff’s regular hourly wage rate.                         Pay Periods 1–3. During Pay Period 1, Reyes
 Santillan, 822 F. Supp. 2d at 295. This rate is               was paid $0.29 below the hourly minimum
 calculated by “dividing the salary by the                     wage rate ($7.25 – $6.96). For this period, he
 number of hours which the salary is intended                  is owed $2,551.28 under the FLSA ($0.29 X
 to compensate.” 29 C.F.R. § 778.1.12 Reyes                    86.25 hours per week X 102 weeks). In Pay
 submits in his sworn declaration that from                    Period 2, Reyes was paid $1.04 below the
 January 2012 through December 2015, Delta                     hourly minimum wage rate ($8.00 – $6.96),
 Deli paid him a weekly fixed rate of $600 for                 resulting in $4,664.40 in unpaid minimum
 86.25 hours. (Reyes Decl. ¶ 7). Thus, Reyes’s                 wages ($1.04 X 86.25 hours X 52 weeks). In
 regular hourly rate for the aforementioned                    Pay Period 3, Reyes was paid $1.79 below the
 time period was $6.96 ($600/86.25 hours).                     hourly minimum wage rate ($8.75 – $6.96).
 From January through June 2016, Delta Deli                    Plaintiff is therefore owed $8,028.15 in
 paid Reyes $550 for 56 hours per week. Thus,                  unpaid minimum wages ($1.79 X 86.25
 Reyes’s regular rate for this period was $9.82                hours X 52 weeks). During Pay Period 4,
 ($550/56 hours).                                              Reyes made more than the minimum wage
                                                               rate, so he is not owed any money for this
          2. Unpaid Minimum Wages                              time period. Consequently, I respectfully
     The federal minimum wage does not                         recommend that Plaintiff be awarded a sum
 preempt the state minimum wage. 29 U.S.C.

     12
         New York’s Hospitality Wage Order regular             general laborer.” (Reyes Decl. ¶ 3). See 12 NYCRR §
 rate of pay calculation does not apply, because Reyes’s       146-3.1, §146-3.5(b).
 Declaration clarifies that he worked as a “clerk and


                                                           9
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 10 of 15 PageID #: 171



  of $15,243.83 in unpaid minimum wage                          hourly rate exceeded the minimum wage rate,
  compensation.                                                 so he is entitled to one-half time his regular
                                                                rate of pay for hours he worked in overtime,
           3. Unpaid Overtime
                                                                or $4.91 ($9.82/2). Reyes is owed, $2,018.99
      Overtime compensation under the FLSA                      in unpaid overtime compensation for Period
  is 1.5 times the regular rate of pay for each                 4 (16 hours X $4.91 X 25.7 weeks). In sum, I
  hour worked in excess of forty hours per                      respectfully recommend that Plaintiff be
  week. 29 U.S.C. § 207(a)(1). The NYLL                         awarded a total of $39,285.39 in unpaid
  incorporates and restates the FLSA’s                          overtime wages.
  requirements, such that the analysis of
                                                                        4. Spread-of-Hours Compensation
  overtime claims under the NYLL is generally
  the same as under the FLSA. See N.Y. COMP.                        The NYLL’s spread-of -hours provision
  CODES R. & REGS. tit. 12 § 142–2.2.                           requires employers to pay employees that
                                                                work shifts of ten or more hours one
      Here, Reyes sufficiently alleges that
                                                                additional hour of pay at the minimum
  Delta Deli did not pay him overtime
                                                                statutory wage rate. N.Y. COMP. CODES R. &
  compensation for the 46.25 overtime hours
                                                                REGS. tit 12, § 142–2.4. Only employees
  he worked per week (86.25 hours – 40 hours).
                                                                making the minimum wage rate, or less, are
  (Reyes Decl. ¶ 7). His overtime premium
                                                                eligible for spread-of-hours compensation.
  during Pay Period 1 should have been $3.63
                                                                Sosnowy v. A. Perri Farms, Inc., No. 10-CV-
  ($7.25 / 2) per hour. 13 Thus, Reyes is entitled
                                                                2829 (ADS) (WDW), 764 F. Supp. 2d 457,
  to $17,124.53 in overtime compensation for
                                                                473–74 (E.D.N.Y. 2011).
  this time period (46.25 hours X $3.63 X 102
  weeks). Reyes’s overtime premium during                           Reyes adequately states a claim for
  Pay Period 2 should have been $4.00, thus                     recovery     of    unpaid      spread-of-hour
                                                                         14
  entitling Reyes to $9,620.00 in overtime                      damages. From January 2012 through the
  compensation (46.25 hours X $4.00 X 52                        end of 2015, Reyes worked over 12 hours per
  weeks). For Pay Period 3, Reyes should have                   day, seven days a week. (Reyes Decl. ¶ 7).
  made $4.38 extra per hour, resulting in                       Therefore, he is entitled to recover one hour
  $10,521.88 in unpaid overtime compensation                    of extra pay per day at the prevailing
  for this Period (46.25 hours X $4.38 X 52                     minimum wages of $7.25 per day for 102
  weeks). In Pay Period 4 Reyes’s regular                       weeks; $8.00 per day for 52 weeks; and $8.75


      13
          Because I recommend that Reyes should                 § 142-2.4, the calculation of damages under either
  receive minimum wage compensation for Pay Periods             section yields identical results. Additionally,
  1–3, Reyes is only entitled to one-half time in unpaid        Defendants had notice of the spread of hours claim
  overtime compensation for the overtime hours he               against them. Compare Galicia, 2015 WL 1469279, at
  worked (46.25 hours/week). See Galicia v. 63-68               *4,with Fermin v. Las Delicias Peruanas Restaurant,
  Diner Corp., No. 13-CV-03689 (PKC), 2015 WL                   Inc., No. 14-CV-0559 (RRM) (VMS), 93 F.Supp.3d
  1469279, at *4 (E.D.N.Y. Mar. 30, 2015).                      19, 46 (E.D.N.Y. 2015).


      14
         Although Reyes’s Complaint seeks spread of
  hours damages under 12 NYCRR § 146-1.6, instead of
                                                           10
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 11 of 15 PageID #: 172



  per day for 52 weeks. Accordingly, Reyes is                    Plaintiff be awarded $5,000 in damages for
  owed     $5,176.50    in    spread-of-hours                    Defendants’ violations of Section 195(3).
  compensation for Pay Period 1 (102 weeks X
                                                                     C. Liquidated Damages
  7 days X $7.25); $2,912.00 in compensation
  for Pay Period 2 (52 weeks X 7 days X                              Reyes also seeks an award of liquidated
  $8.00); and $3,185.00 in compensation for                      damages under the FLSA and the NYLL.
  Pay Period 3 (52 weeks X 7 days X $8.75),                      Both statutes provide for a liquidated
  totaling $11,273.50 in unpaid spread-of-                       damages award of 100% of actual damages.
  hours compensation. 12 NYCRR § 142-2.4.                        See 29 U.S.C. §216(b); N.Y. LAB. LAW
  During Pay Period 4, Reyes worked about 8                      §198(1–a). A plaintiff may not, however,
  hours per day and was paid minimum wage                        recover liquidated damages under both the
  (Reyes Decl. ¶ 8), which excludes him from                     NYLL and the FLSA. Chowdhury v. Hamza
  spread-of-hours compensation. Sosnowy, 764                     Express Food Corp., 666 Fed. Appx. 59, 61
  F.Supp.2d at 473–74.                                           (2d Cir. 2016) (summary disposition) (“the
                                                                 NYLL and FLSA liquidated damages
      B. Wage Theft Prevention Act
                                                                 provisions are identical in all material
      The New York Wage Theft Prevention                         respects, serve the same functions, and
  Act, effective April 9, 2011 and further                       redress the same injuries….[W]e interpret the
  amended on February 27, 2015, requires that                    New York statute’s provision for liquidated
  every employer provide its employees with a                    damages as satisfied by a similar award of
  written statement of wages each pay period.                    liquidated damages under the federal
  (Reyes Decl. ¶ 18). 15 Employees who do not                    statute.”); see also Sajvin, 2018 WL
  receive this written statement may recover                     4214335, at *7; Zhang v. Red Mountain
  $250 per work day in statutory damages, up                     Noodle House, Inc., No. 15-CV-628 (SJ)
  to a maximum of $5,000. N.Y. LAB. LAW §                        (RER), 2016 WL 4124304, at *4 (E.D.N.Y.
  198(1–d) (effective February 27, 2015). 16                     July 5, 2016); Charvac v. M&T Project
  Reyes alleges that he was never provided                       Managers of New York, Inc., No. 12-CV-
  with the requisite wage statements.                            5637 (CBA) (RER), 2015 WL 5475531, at *6
  Accordingly, I respectfully recommend that                     (E.D.N.Y. June 17, 2015). Instead, courts


      15
         The Wage Theft Prevention Act also requires             Delta Deli before the Section’s enactment. N.Y. LAB.
  employers to provide their employees a notice at the           LAW § 195(1) (eff. Apr. 9, 2011) (Reyes Decl. ¶ 4).
  time of hiring that contains information on their rates
  of pay. N.Y. LAB. LAW § 195(1); see Guaman v. Krill
  Contracting, No. 14-CV-4242 (FB) (RER), 2015 WL                    16
                                                                          Section 195(3) of the NYLL originally
  3620364, at **8–9 (E.D.N.Y. June 9, 2015). All                 permitted employees to recover $100 per week in
  employers must also obtain “a signed and dated                 statutory damages, with a maximum recovery amount
  written acknowledgement of receipt of this notice.” Id.        of $2,500. This Section was amended on February 27,
  Failure to provide this notice can result in statutory         2015, to award $250 per workday, with a cap of $5,000
  penalties. N.Y. LAB. LAW § 198(1–b). Reyes,                    for violations of the provision. N.Y. LAB. LAW §
  however, is not entitled to recover under Section              198(1–d).
  195(1) of the NYLL because he began working for


                                                            11
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 12 of 15 PageID #: 173



  should award liquidated damages under the                     However, Plaintiff may recover both
  statute that provides the greater recovery.                   liquidated damages and pre-judgment
  N.Y. LAB. LAW § 198(1–a). The NYLL                            interest under the NYLL. N.Y. LAB. LAW §
  applies to Reyes’s claims because the                         198 (1)(a); see also Fermin, 93 F. Supp. at 48.
  NYLL’s statute of limitations enables him to                  New York’s pre-judgment interest rate is 9%
  recover liquidated damages for claims dating                  per annum. C.P.L.R. § 5004. Courts usually
  back to January 18, 2012.                                     select the median date between when the
                                                                action was filed and the earliest date on which
      An employee can recover liquidated
                                                                the cause of action existed. Gunawan v. Sake
  damages equal to the amount owed for
                                                                Sushi Rest., No. 09-CV-5018 (JO), 897
  unpaid wages under the NYLL, unless “the
                                                                F.Supp.2d 76, 93 (E.D.N.Y. 2012). As such,
  employer proves a good faith basis for
                                                                I recommend that Reyes be awarded pre-
  believing that its underpayment of wages was
                                                                judgment interest on his claims at a rate of
  in compliance with the law.” N.Y. LAB. LAW
                                                                9% per annum, to accrue from January 18,
  § 198(1–a). Since Delta Deli failed to answer
                                                                2015, until entry of judgment. 18
  the Complaint or respond to this motion, the
  failure to pay Reyes is deemed willful. See                       Reyes is also entitled to post-judgment
  Herrera, 2015 WL 1529653, at *12 (citing                      interest pursuant to 28 U.S.C. Section
  Blue v. Finest Guard Services, Inc., No. 09-                  1961(a). Post-judgment interest rates are
  CV-133 (ARR) (CLP), 2010 WL 2927398, at                       calculated “from the date of the entry of
  *11 (E.D.N.Y. June 24, 2010)). Reyes is                       judgment at [the federal] rate equal to the
  therefore entitled to 100% of his damages for                 weekly average 1-year constant maturity
  minimum wage ($15,243.83), overtime                           Treasury yield . . . for the calendar week
  ($39,285.39),         and      spread-of-hour                 preceding the date of judgement.” 28 U.S.C.
  ($11,273.50) violations under the NYLL.                       § 1961(a). The Second Circuit has found that
  N.Y. LAB. LAW § 198(1–a). Accordingly, I                      a post-judgment award, under Section 1961,
  respectfully recommend that Plaintiff be                      is “mandatory.” Westinghouse Credit Corp.
  awarded $65,802.72 in liquidated damages. 17                  v. D'Urso, 371 F.3d 96, 100 (2d Cir. 2004).
                                                                Accordingly, I respectfully recommend that
      D. Pre- and Post-Judgment Interest
                                                                Reyes be awarded post-judgment interest on
      Under the FLSA, pre-judgment interest is                  all sums awarded, commencing once the
  not available where liquidated damages have                   Clerk of the Court enters judgment and
  already been awarded. Valdez v. H & S Rest.                   continuing until the date of payment.
  Operations, Inc., No. 14-CV-4701 (SLT)
                                                                    E. Attorneys’ Fees
  (MDG), 2016 WL 3079028, at *6 (E.D.N.Y.
  Mar. 29, 2016) R & R adopted by 2016 WL                          Reyes seeks reasonable attorneys’ fees
  3087053 (E.D.N.Y. May 27, 2016).                              and costs, which he is entitled to recover


      17
         Plaintiff is not entitled to liquidated damages            18
                                                                      Reyes is not entitled to pre-judgment interest on
  for monies awarded under the Wage Theft Prevention            monies awarded under the Wage Theft Prevention
  Act. See N.Y. LAB. LAW § 198(1-d).                            Act. See N.Y. Lab. Law §§ 195(3).



                                                           12
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 13 of 15 PageID #: 174



  under both the FLSA and NYLL. See 29                   are reasonable. See generally N.Y.S. Ass’n for
  U.S.C. § 216(b); N.Y. LAB. LAW § 663(1). In            Retarded Children, Inc. v. Carey, 711 F.2d
  the Second Circuit, the prevailing party can           1136, 1148 (2d Cir. 1983). Contemporaneous
  recover a “presumptively reasonable fee.”              time records that include “the date, the hours
  Hensley v. Eckerhart, 461 U.S. 424, 433                expended, and the nature of the work done”
  (1983). This fee is calculated by multiplying          must accompany the party’s request for
  the hours counsel reasonably spent on the              attorney fee reimbursement to establish that
  litigation by a “reasonable hourly rate,”              the standard of reasonableness has been met.
  which is based on the “prevailing [hourly              Koon Chun Hing Kee Soy & Sauce Factory,
  rate] in the community . . . where the district        Ltd. v. Kun Fung USA Trading Co. Inc., No.
  court sits.” Simmons v. N.Y. City Transit              07-CV-2568 (JG) (SMG), 2012 WL
  Auth., 575 F.3d 170, 174 (2d Cir. 2009);               1414872, at *10 (E.D.N.Y. Jan. 20, 2012)
  Arbor        Hill    Concerned        Citizens         (quoting Carey, 711 F.2d at 1148).
  Neighborhood Ass’n v. County of Albany and
                                                              This action is relatively straightforward,
  Albany County Bd. Of Elections, 522 F.3d
                                                         especially because Delta Deli defaulted, and
  182, 190 (2d Cir. 2008); E. Sav. Bank FSB v.
                                                         the Complaint demonstrates the minimal
  Strez, No. 11-CV-1543 (ENV) (LB), 2013
                                                         amount of effort counsel spent researching
  WL 6834806, at *4 (E.D.N.Y. Dec. 20,
                                                         the facts of this case. See Encalada v.
  2013).
                                                         Baybridge Enters. Ltd., No. 14-CV-3113
         1. Reasonable Hourly Rate                       (BMC), 2014 WL 4374495, at *2 (E.D.N.Y.
                                                         Sept. 2, 2014), affirmed by 612 F. App’x 54
      In order to determine the reasonable
                                                         (2d Cir. Sept. 9, 2015) (noting that “although
  hourly rate in a community, courts examine
                                                         [t]here are some, relatively few, FLSA cases
  the “prevailing [rates] … for similar services
                                                         that raise complex issues . . . the majority of
  of lawyers of reasonably comparable skill,
                                                         cases . . . could hardly be simpler”). Reyes’s
  experience, and reputation” practicing in the
                                                         counsel has submitted contemporaneous
  area. Blum v. Stenson, 465 U.S. 886, 896 n.11
                                                         billing records for hours spent on the case,
  (1984); see also Simmons, 575 F.3d at 170.
                                                         along with a declaration from counsel
  Courts receive guidance from (1) rates
                                                         detailing counsel’s qualifications. (See Dkt.
  awarded in prior cases; (2) their own
                                                         No. 13). He seeks $400.00 per hour for
  knowledge of hourly rates charged in the
                                                         Faillace, a managing member of Michael
  district; and (3) evidence submitted by the
                                                         Faillace & Associates, P.C.; $350.00 per hour
  parties. See Farbotko v. Clinton Cnty. of N.Y.,
                                                         for Colin Mulholland (“Mulholland”) and
  433 F.3d 204, 209 (2d Cir. 2005). “[T]he
                                                         Paul Hershan (“Hershan”), both of whom are
  nature of representation and type of work
                                                         associates at the firm; and $100 per hour for
  involved in a case are critical ingredients in
                                                         a paralegal. (See Dkt. No. 20, Declaration of
  determining the ‘reasonable’ hourly rate.”
                                                         Michael Faillace (“Faillace Decl. 2”) ¶ 15
  Arbor       Hill     Concerned        Citizens
                                                         Exh. L).
  Neighborhood Ass’n, 522 F.3d at 184 n.2.
                                                             Faillace has been licensed to practice law
      The party seeking reimbursement of
                                                         since 1983. (Id. ¶ 15). Over the last several
  attorneys’ fees bears the burden of
                                                         years, he has taught employment
  establishing that the hourly rates requested
                                                    13
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 14 of 15 PageID #: 175



  discrimination as an adjunct professor and                     $100 is reasonable. See Sands Harbor
  written books about employment law. (Id.).                     Marina Corp., 2018 WL 1701944, at *5.
  Mulholland graduated from law school in
                                                                         2. Reasonable Hours Expended
  2012, and has worked at the firm since May
  2017. (Id.). Hershan also graduated law                            The second component in calculating
  school in 2012 and has worked at the firm                      attorneys’ fees is determining the reasonable
  since April 2018. (Id.).                                       number of hours expended on the litigation.
                                                                 Courts should “exclude excessive, redundant
      Recent decisions in this District have
                                                                 or otherwise unnecessary hours.” Quarantino
  found that $300.00–$400.00 per hour is the
                                                                 v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir.
  reasonable range for partners in typical FLSA
                                                                 1999). Plaintiffs may support their claims for
  cases, and $100.00–$150.00 per hour is
                                                                 reasonable       hours     by      submitting
  reasonable for junior associates. 19 See, e.g.,
                                                                 documentation detailing “the date, the hours
  Alvarez v. Sterling Portfolio Investment, LP,
                                                                 expended, and the nature of the work done.”
  No. 16-CV-5337 (CBA) (VMS), 2017 WL
                                                                 Carey, 711 F.2d at 1148.
  8790990, at *8 (E.D.N.Y. Dec. 13, 2017)
  (collecting cases). Additionally, courts in the                    Reyes’s submissions establish the
  Eastern District have found that $90–$100 is                   reasonableness of the 9.7 hours expended on
  a reasonable fee for paralegals. See, e.g.                     his litigation. Reyes seeks 4.1 hours for Mr.
  Sands Harbor Marina Corp. v. Wells Fargo                       Faillace, 1.1 hours for Mr. Mulholland, 3.5
  Insurance Services of Oregon, Inc., 09-CV-                     hours for Mr. Hershan, and 1 hour for a
  3855 (JS) (AYS), 2018 WL 1701944, at *5                        paralegal’s time. (Faillace Decl. Exh. L).
  (E.D.N.Y. Mar. 31, 2018) (collecting cases).                   (Id.). Accordingly, I respectfully recommend
  In light of Faillace’s experience, I                           that Plaintiff be awarded $2,430.00 in
  respectfully recommend that the Court award                    attorneys’ fees, consisting of $1,640.00 for
  Faillace the higher end of the reasonable rate                 Faillace’s fees ($400 X 4.1 hours), $165 for
  for partners—$400. In light of the prevailing                  Mulholland’s fees ($150 X 1.1 hours), $525
  rates for junior associates in this district, and              for Hershan’s fees ($150 X 3.5 hours), and
  the relatively straightforward nature of this                  $100 for the paralegal’s fees ($100 X 1.0
  case, I respectfully recommend reducing                        hours).
  Mulholland and Hershan’s hourly rate to
  $150 per hour. See, e.g., Flores v. Food                               3. Costs and Fees
  Express Rego Park, Inc., No. 15-CV-1410                             Plaintiff also seeks to recover $1,189.60
  (KAM) (SMG), 2016 WL 386042, at *3                             in costs, consisting of $400 for the court
  (E.D.N.Y. Feb. 1, 2016) (junior associates                     filing fee, and $789.60 in service fees. “Costs
  “generally command $100 to $150 per                            relating to filing fees, process servers,
  hour”). Additionally, the paralegal’s rate of                  postage, and photocopying are ordinarily
                                                                 recoverable.” Teamsters Local 814 Welfare


      19
           Faillace’s Declaration does not specify               Mulholland and Hershan are considered “junior
  Mulholland or Hershan’s associate level within the             associates” for the purpose of figuring out their
  firm. Since they recently started at the firm and there        reasonable rate.
  is no evidence to convince the Court otherwise,
                                                            14
Case 1:18-cv-00375-ARR-RER Document 22 Filed 02/12/19 Page 15 of 15 PageID #: 176



  Fund v. Dahill Moving & Storage Co., No.             minimum wages, $39,285.39 in unpaid
  07-CV-2005 (CPS), 545 F. Supp. 2d 260, 269           overtime compensation, $11,273.50 in spread
  (E.D.N.Y. 2008) (citing Tips Exports, Inc. v.        of hours compensation, $65,802.72 in
  Music Mahal, Inc., No. 01-CV-5412 (SJF)              liquidated damages, and $5,000 in statutory
  (VVP), 2007 WL 952036, at *11 (E.D.N.Y.              damages, plus pre- and post-judgment
  Mar. 27, 2007)). Plaintiff has submitted             interest. Additionally, I recommend that the
                                                       Court award Reyes attorneys’ fees and costs
  sufficient documentary evidence for these
                                                       in the amount of $3,027.60.
  costs. (See Dkt. No. 20-12); Tacuri v. Nithun
  Construction Co., No. 14-CV-2908 (CBA)                   Plaintiff’s counsel is hereby directed to
  (RER), 2015 WL 790060, at *14 (E.D.N.Y.              serve copies of this Report and
  Feb. 24, 2015) (noting that a court can take         Recommendation upon Defendants by
  judicial notice of the court’s filing fee and        regular and certified mail and to file proof of
  award it without Plaintiffs having submitted         service with the Clerk of the Court. Any
                                                       objections to the recommendations made in
  supporting evidence). However, Delta Deli is
                                                       this Report must be filed with the clerk of the
  only responsible for the cost of its own
                                                       court and the Honorable Allyne R. Ross
  service, $197.60, and not the service on the         within fourteen (14) days of receipt hereof.
  other defendants. Therefore, I respectfully          Failure to file timely objections waives the
  recommend that Reyes recover $597.60 in              right to appeal the District Court’s Order. See
  costs.                                               28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72;
                                                       Small v. Sec’y of Health & Human Servs.,
                                                       892 F.2d 15, 16 (2d Cir. 1989).
                 CONCLUSION
      For the reasons set forth above, I                      SO ORDERED.
  respectfully recommend the Court grant in
  part and deny in part Plaintiffs’ motion for                Ramon E. Reyes, Jr.
  default judgment. The motion is granted as to
  Reyes’s claims against Delta Deli for                       RAMON E. REYES, JR.
  violations of the FLSA and the NYLL from                    United States Magistrate Judge
  January 18, 2012 through June 29, 2016. All
  other claims are dismissed without prejudice.               Dated: February 12, 2019
  Plaintiff Reyes is entitled to $136,605.44 in               Brooklyn, NY
  damages, consisting of $15,243.83 in unpaid




                                                  15
